Case 2:21-cv-00376-DBB-DBP Document 10 Filed 07/26/21 PageID.90 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 Darlene Schmidt,                                  MEMORANDUM DECISION AND
                                                   ORDER DENYING MOTION FOR
                         Plaintiff,                SUMMARY JUDGMENT
 v.
                                                   Case No. 2:21-cv-376 DBP
 Supreme Ct. Ethics Committee,

                         Defendant.                Chief Magistrate Judge Dustin B. Pead


        This matter is before the court on pro se Plaintiff Darlene Schmidt’s Motion for Summary

Judgment. (ECF No. 9.) The court must construe the filing liberally because Plaintiff is not

represented by an attorney. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991). Even under this liberal standard, however, Plaintiff’s

motion utterly fails to comply with the Local Rules and is premature. The court therefore denies

the motion.

        Plaintiff moves for summary judgment on two issues as set forth in her motion. (ECF No.

9.) Plaintiff’s motion completely fails to comply with Local Rule 56-1, which states that a

motion for summary judgment must include a “concise statement of the undisputed material facts

that entitle the moving party to judgment as a matter of law.” DUCivR 65-1. Plaintiff simply

references a Utah State court case from 1982, a Social Security Administration’s notice of an

award, and asserts the Utah probate court is “ordered to call an audit.” (ECF No. 9. p. 1)

        In addition, Plaintiff’s motion is premature. This case is new, having been filed in June

2021, and Defendants have not yet been served with a copy of the Complaint, or had the

opportunity to file an Answer. As such, moving for summary judgment is entirely inappropriate

at this stage of the case.
Case 2:21-cv-00376-DBB-DBP Document 10 Filed 07/26/21 PageID.91 Page 2 of 2




         For these reasons, it is hereby ORDERED that Plaintiff’s motion is DENIED WITHOUT

PREJUDICE. Plaintiff is FURTHER ORDERED to follow the applicable rule(s) in filing any

future motion for summary judgment. “The pro se Plaintiff is … cautioned that should a future

motion for summary judgment be filed prematurely and yet denied on the merits, such may

preclude Plaintiff, based on the law of the case, from filing a similar or subsequent motion.”

Robinson v. TransUnion, No. 1:17-CV-01422-LTB, 2017 WL 6945042, at *1 (D. Colo. Sept. 21,

2017).

         IT IS SO ORDERED.



                 DATED this 26 July 2021.




                                             Dustin B. Pead
                                             United States Magistrate Judge




                                                 2
